                                                Case 2:17-cr-00176-TLN Document 58 Filed 10/08/20 Page 1 of 3

                                       1   Kresta Nora Daly, SBN 199689
                                           BARTH DALY LLP
                                       2   2810 Fifth Street
                                           Davis, California 95618
                                       3   Telephone: (916) 440-8600
                                           Facsimile: (916) 440-9610
                                       4   Email: kdaly@barth-daly.com
                                       5   Attorneys for Defendant
                                           LEONARD CORREA
                                       6

                                       7                                  IN THE UNITED STATES DISTRICT COURT

                                       8                             FOR THE EASTERN DISTRICT OF CALIFORNIA

                                       9

                                      10   UNITED STATES OF AMERICA,                             Case No. 2:17-CR-176-TLN
                                      11                     Plaintiff,
                                                                                                 STIPULATED REVISED DISCLOSURE
                                      12            v.                                           SCHEDULE AND ORDER

                                      13   LEONARD CORREA,
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                                                                                 Judge: Honorable Troy L. Nunley.
                                      14                     Defendant.

                                      15

                                      16                                                  STIPULATION

                                      17            1.       A previous disclosure schedule was issued May 9, 2019. Dkt 34.

                                      18            2.       By this stipulation, the parties now seek to amend the disclosure schedule as

                                      19   follows:

                                      20            Sentencing Date:                                             November 12, 2020

                                      21            Reply or Statement of Non-Opposition:                        November 5, 2020

                                      22            Motion for Correction of the PreSentence Report:             October 29, 2020

                                      23            Final PreSentence Report Disclosed to Counsel:               October 22, 2020

                                      24            Counsel’s Informal Written Objections:                       October 15, 2020

                                      25   //

                                      26   //

                                      27   //

                                      28   //


                                                 STIPULATION AND ORDER RE DISCLOSURE SCHJEDULE                           [Case No. 2:17-CR-0176-TLN]
                                              Case 2:17-cr-00176-TLN Document 58 Filed 10/08/20 Page 2 of 3

                                       1

                                       2   Dated: October 7, 2020.             Respectfully submitted,
                                       3
                                                                          By   /s/ Kresta Nora Daly for
                                       4                                       CAMERON DESMOND
                                                                               ASSISTANT UNITED STATES ATTORNEY
                                       5

                                       6

                                       7
                                           Dated: October 7, 2020.             BARTH DALY LLP
                                       8

                                       9                                  By   /s/ Kresta Nora Daly
                                                                               KRESTA NORA DALY
                                      10                                       Attorneys for LEONARD CORREA
                                      11

                                      12

                                      13
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                -2-
                                                  STIPULATION AND ORDER                                  [Case No. 2:19-CR-00043-MCE]
                                              Case 2:17-cr-00176-TLN Document 58 Filed 10/08/20 Page 3 of 3

                                       1                                                      ORDER
                                       2          GOOD CAUSE APPEARING upon the stipulation of the parties it is ordered:
                                       3          Sentencing Date:                                                November 12, 2020
                                       4          Reply or Statement of Non-Opposition:                           November 5, 2020
                                       5          Motion for Correction of the PreSentence Report:                October 29, 2020
                                       6          Final PreSentence Report Disclosed to Counsel:                  October 22, 2020
                                       7          Counsel’s Informal Written Objections:                          October 15, 2020
                                       8

                                       9          IT IS SO ORDERED.
                                      10   Dated: October 7, 2020
                                      11
                                                                                                      Troy L. Nunley
                                      12
                                                                                                      United States District Judge
                                      13
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                               -3-
                                               STIPULATION AND ORDER RE DISCLOSURE SCHEDULE                               [Case No. 2:17-CR-0176-TLN]
